                     IN THE UNITED STATES DISTRICT COURT FOR THE
                                 DISTRICT OF KANSAS


IN THE MATTER OF THE APPLICATION OF THE         )
UNITED STATES OF AMERICA FOR AN ORDER           )               Case No.
AUTHORIZING THE INSTALLATION AND USE OF )
A PEN REGISTER AND TRAP AND TRACE DEVICES, )                    21-CM-60016-EFM
AND THE DISCLOSURE OF TRANSACTIONAL             )
RECORDS AND INFORMATION FOR F ACEBOOK           )
ACCOUNT IDENTIFIED AS https://www.facebook.com/ )
profile.php?id=10006779409145 (Treylis Presley) )

                                          ORDER

       On motion of counsel for the Government, good cause appearing therefore,

       IT IS ORDERED that the Application and Order Authorizing the Installation and Use of

a Pen Register and Trap and Trace Device in case number 21-CM-60016-EFM, filed on May 7,

2021, be unsealed.




                                                ORABLE KE   TH G. GALE
                                              ITED STATES MAGISTRATE JUDGE
